May 19, U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Explorer Fund (the Trust) File No. 2-27203 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectuses and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Michael J. Drayo Senior Counsel The Vanguard Group, Inc. Enclosures cc: Lisa Larkin U.S. Securities and Exchange Commission
